Exhibit 10.1

 

CONSENT AND PAYOFF AGREEMENT



This CONSENT AND PAYOFF AGREEMENT (this “Agreement”), dated as of
February 27, 2018 (the “Effective Date”), by and among Napo
Pharmaceuticals, Inc., a Delaware Corporation (“Napo” or the “Company”) and each
party identified on the signature pages hereto as a purchaser of the Original
Second Tranche Notes (as defined below) pursuant to the Note Purchase Agreement
(as defined below) (collectively, the “Purchasers” and each, a “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Purchasers are parties to that certain Note
Purchase Agreement dated as of March 1, 2017 (as amended, the “Note Purchase
Agreement”), pursuant to which the Company issued $656,250 in aggregate
principal amount of Original Issue Discount Exchangeable Promissory Notes to the
Purchasers at a purchase price of $525,000 on April 27, 2017 (as amended,
collectively, the “Original Second Tranche Notes”);

 

WHEREAS, the Company and the Purchasers are parties to that certain First
Amendment to the Note Purchase Agreement and Notes, dated December 29, 2017 (the
“First Amendment”), pursuant to which the Original Second Tranche Notes were
amended to, among other things, (a) increase the principal amount outstanding
under the Original Second Tranche Notes by twelve percent (12%), (b) lower the
price at which the Original Second Tranche Notes are exchangeable for shares of
the Company’s common stock (the “Common Stock”) from $0.56 per share to $0.20
per share, and (c) extend the maturity date of the Original Second Tranche
Notes;

 

WHEREAS, the Company and the Purchasers are parties to that certain Second
Amendment to the Note Purchase Agreement and Notes and Payoff Agreement, dated
February 16, 2018 (the “Second Amendment”), pursuant to which, among other
things, the Original Second Tranche Notes were amended to extend the maturity
date from April 1, 2018 to May 1, 2018 (the “Maturity Date”);

 

WHEREAS, as of the Maturity Date, the unpaid principal balance of the Original
Second Tranche Notes is expected to be $735,000.00, and the accrued, but unpaid
interest thereon is expected to be $20,699.38;

 

WHEREAS, as consideration for the Purchasers’ (i) waiver of the restriction on
prepayment of the Original Second Tranche Notes set forth in Section 1(c) of the
Original Second Tranche Notes and (ii) agreement to not exercise its right to
exchange the Original Second Tranche Notes for shares of Common Stock pursuant
to Section 3(a) of the Original Second Tranche Notes, the Company has offered,
subject to the terms and conditions hereof, to pay in cash all outstanding
obligations of Company under the Original Second Tranche Notes by wire transfer
of $755,699.38 (the “Payoff Amount”); and

 

WHEREAS, the Purchasers are willing to accept the Company’s offer to pay in cash
the obligations of the Company under the Original Second Tranche Notes to the
Purchasers by delivering the Payoff Amount to the Purchasers as a complete
payoff and satisfaction of the

 

1

--------------------------------------------------------------------------------


 

Original Second Tranche Notes and as consideration for the execution of this
Agreement, upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations, warranties and agreements contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.              Definitions.  Capitalized terms used and not otherwise defined
herein shall have the same meanings as set forth in the Note Purchase Agreement.

 

2.              Company’s Covenants.

 

a.              Within three (3) days of the Company’s receipt of proceeds of
$5.0 million or more from one or more equity financings (the “Proposed
Financings”) and, in any case, no later than April 15, 2018, the Company shall
wire to the Purchasers the Payoff Amount to be allocated as set forth on
Exhibit A hereto (such date of payment, the “Payment Date”).

 

b.              Until the Payment Date, the total number of outstanding shares
of voting Common Stock of the Company shall not exceed 90,328,033 shares,
excluding (i) shares of Common Stock issued in connection with the Proposed
Financings and (ii) the issuance of (x) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose by a majority of the non-employee members of
the board of directors of the Company or a majority of the members of a
committee of non-employee directors established for such purpose or
(y) securities exercisable or exchangeable for, redeemable for, or convertible
into shares of Common Stock issued and outstanding on the Effective Date,
provided that such securities have not been amended without the prior written
consent of the Purchasers since the Effective Date to increase the number of
such securities or to decrease the exercise price, exchange price or conversion
price of such securities.

 

3.              Purchasers’ Covenants.  In consideration of the agreements set
forth herein, each Purchaser hereby agrees as follows:

 

a.              Each Purchaser hereby waives the restriction on prepayment of
the Original Second Tranche Notes set forth in Section 1(c) of the Original
Second Tranche Notes.

 

b.  Each Purchaser hereby agrees to not exchange the Original Second Tranche
Notes for shares of Common Stock pursuant to Section 3(a) of the Original Second
Tranche Notes.

 

c.  Each Purchaser hereby agrees that, upon receipt of the Payoff Amount:

 

i.                  all obligations and liabilities of Company and its
affiliates under the Original Second Tranche Notes shall be deemed paid in full
and extinguished;

 

ii.               the Purchasers will not have any further rights under the
Original Second Tranche Notes or the Note Purchase Agreement;

 

2

--------------------------------------------------------------------------------


 

iii.            neither Company nor any of its affiliates shall have any further
obligation under the Original Second Tranche Notes and the Note Purchase
Agreement;

 

iv.           the Original Second Tranche Notes shall automatically terminate
and be of no further force and effect; and

 

v.              each Purchaser will promptly deliver to the Company its Original
Second Tranche Note, marked cancelled.

 

4.              Mutual Release.  In consideration of the agreements set forth
herein, the Company and each Purchaser hereby agree as follows, effective as of
the Payment Date:

 

a.  Release by Company:

 

i.                  Company does hereby release, acquit and forever discharge
each Purchaser and their respective past and present officers, directors,
attorneys, affiliates, members, managers, employees and agents, of and from any
and all claims, demands, obligations, liabilities, indebtedness, breaches of
contract, breaches of duty or of any relationship, acts, omissions, misfeasance,
malfeasance, causes of action, defenses, offsets, debts, sums of money,
accounts, compensation, contracts, controversies, promises, damages, costs,
losses and expenses, of every type, kind, nature, description or character,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
each as though fully set forth herein at length (each, a “Company Released
Claim” and collectively, the “Company Released Claims”), that Company hereunder
has as of the Effective Date or may acquire in any way arising out of, connected
with or related to the Original Second Tranche Notes, Note Purchase Agreement,
First Amendment and Second Amendment.

 

ii.               Each person signing below on behalf of Company hereunder
acknowledges that he or she has read each of the provisions of this
Section 4(a). Each such person fully understands that this Section 4(a) has
important legal consequences, and each such person realizes that they are
releasing any and all Company Released Claims that Company may have. Company
hereby acknowledges that each of them has had an opportunity to obtain a
lawyer’s advice concerning the legal consequences of each of the provisions of
this Section 4(a).

 

iii.            Company hereby specifically acknowledges and agrees that:
(x) none of the provisions of this Section 4(a) shall be construed as or
constitute an admission of any liability on the part of any Purchaser; (y) the
provisions of this Section 4(a) shall constitute an absolute bar to any Company
Released Claim of any kind, whether any such Company Released Claim is based on
contract, tort, warranty, mistake or any other theory, whether legal, statutory
or equitable; and (z) any attempt to assert a Company Released Claim barred by
the provisions of this Section 4(a) shall subject Company to the provisions of

 

3

--------------------------------------------------------------------------------


 

applicable law setting forth the remedies for the bringing of groundless,
frivolous or baseless claims or causes of action.

 

iv.           Company expressly waives any and all rights and benefits conferred
upon it by Section 1542 of the Civil Code of the State of California (and any
similar or like statute or other law which may be applicable), which states as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

The Company expressly agrees and understands that the release given by it
pursuant to this provision applies to all unknown, unsuspected and unanticipated
claims which it may have against the Purchasers that it has released. Company
understands and acknowledges that the significance and consequence of this
waiver of Section 1542 of the California Civil Code (and any similar or like
statute or other law which may be applicable) is that even if it should
eventually suffer additional damages relating in any way to any dispute, that
Company will not be permitted to make any claim for those damages against the
Purchasers that it has released pursuant to this Agreement. Furthermore, Company
acknowledges that it intends these consequences even as to claims for damages
that may now exist as of the date of this Agreement but which are not known to
exist, and which, if known would materially affect its decision to execute these
releases, regardless of whether their lack of knowledge, or the lack of
knowledge of any one of them, is the result of ignorance, oversight, error,
negligence, or any other cause.

 

b. Release by the Purchasers.

 

i.                  Each Purchaser hereunder, for itself and on behalf of its
respective successors and assigns, does hereby release, acquit and forever
discharge Company and Jaguar and all of their respective past and present
officers, directors, attorneys, affiliates, employees and agents, of and from
any and all claims, demands, obligations, liabilities, indebtedness, breaches of
contract, breaches of duty or of any relationship, acts, omissions, misfeasance,
malfeasance, causes of action, defenses, offsets, debts, sums of money,
accounts, compensation, contracts, controversies, promises, damages, costs,
losses and expenses, of every type, kind, nature, description or character,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
each as though fully set forth herein at length (each, a “Purchaser Released
Claim” and collectively, the “Purchaser Released Claims”), that any Purchaser
hereunder now has as of the Effective Date or may acquire in any way arising out
of, connected with or related to the Original Second Tranche Notes, Note
Purchase Agreement, First Amendment and Second Amendment.

 

ii.               Each person signing below on behalf of any Purchaser hereunder
acknowledges that he or she has read each of the provisions of this Section

 

4

--------------------------------------------------------------------------------


 

4(b). Each such person fully understands that this Section 4(b) has important
legal consequences, and each such person realizes that they are releasing any
and all Purchaser Released Claims that any such Purchaser may have. Each
Purchaser hereunder hereby acknowledges that it has had an opportunity to obtain
a lawyer’s advice concerning the legal consequences of each of the provisions of
this Section 4(b).

 

iii.            Each Purchaser hereby specifically acknowledges and agrees that:
(x) none of the provisions of this Section 4(b) shall be construed as or
constitute an admission of any liability on the part of Company; (y) the
provisions of this Section 4(b) shall constitute an absolute bar to any
Purchaser Released Claim of any kind, whether any such Purchaser Released Claim
is based on contract, tort, warranty, mistake or any other theory, whether
legal, statutory or equitable; and (iii) any attempt to assert a Purchaser
Released Claim barred by the provisions of this Section 4(b) shall subject each
Purchaser to the provisions of applicable law setting forth the remedies for the
bringing of groundless, frivolous or baseless claims or causes of action.

 

iv.           Each Purchaser expressly waives any and all rights and benefits
conferred upon it by Section 1542 of the Civil Code of the State of California
(and any similar or like statute or other law which may be applicable), which
states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Each Purchaser expressly agrees and understands that the release given by it
pursuant to this provision applies to all unknown, unsuspected and unanticipated
claims which it may have against the Company that it has released. Each
Purchaser understands and acknowledges that the significance and consequence of
this waiver of Section 1542 of the California Civil Code (and any similar or
like statute or other law which may be applicable) is that even if it should
eventually suffer additional damages relating in any way to any dispute, that no
Purchaser will be permitted to make any claim for those damages against the
Company that it has released pursuant to this Agreement. Furthermore, each
Purchaser acknowledges that it intends these consequences even as to claims for
damages that may now exist as of the date of this Agreement but which are not
known to exist, and which, if known would materially affect its decision to
execute these releases, regardless of whether their lack of knowledge, or the
lack of knowledge of any one of them, is the result of ignorance, oversight,
error, negligence, or any other cause.

 

5.              Conditions to Effectiveness.  This Agreement shall become
effective when executed and delivered by each of the parties hereto.

 

6.              Default and Remedies.  The Company’s breach of any of the
covenants in Section 2 of this Agreement shall constitute an Event of Default
under the Original Second Tranche Notes and the Purchasers shall be entitled to
the remedies for such Event of Default specified under the Original Second
Tranche Notes.

 

5

--------------------------------------------------------------------------------


 

7.              Severability.  Any provision of this Agreement held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

8.              APPLICABLE LAW.  THIS AGREEMENT AND ALL OTHER DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF DELAWARE.

 

9.              Counterparts.  This Agreement may be executed and delivered in
any number of counterparts, and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts taken together shall constitute one
and the same instrument.  Execution of this Agreement via facsimile or other
electronic transmission (e.g., .pdf) shall be effective, and signatures received
via facsimile or other electronic transmission shall be binding upon the parties
hereto and shall be effective as originals.

 

10        Headings.  The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Consent
and Payoff Agreement as of the day and year first above written.

 

 

COMPANY:

 

 

 

NAPO PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Lisa A. Conte

 

Name:

 Lisa A. Conte

 

Title:

 Chief Executive Officer

 

 

 

PURCHASERS:

 

 

 

MEF I, LP

 

 

 

 

 

By: Magna GP LLC, in its capacity as General Partner

 

 

 

 

 

By:

/s/ Joshua Sason

 

Name:

 Joshua Sason

 

Title:

 Managing Member

 

 

 

Address:

 

 

 

40 Wall Street

 

58th Floor

 

New York, New York 10005

 

 

 

RIVERSIDE MERCHANT PARTNERS

 

 

 

By:

/s/ David A. Bocchi

 

Name:

 David A. Bocchi

 

Title:

 Managing Member

 

 

 

Address:

 

 

 

1581 Franklin Ave.

 

P.O. Box 149

 

Garden City, New York 11530

 

[Signature Page to Consent and Payoff Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

ALLOCATION OF PAYOFF AMOUNT

 

Purchaser

 

Payoff Amount

 

MEF I, LP

 

$

377,849.69

 

Riverside Merchant Partners LLC

 

$

377,849.69

 

 

 

 

 

TOTAL

 

$

755,699.38

 

 

--------------------------------------------------------------------------------